Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 1 of 6 PageID #: 274




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 SHARON L BLANCHARD                                CASE NO. 6:19-CV-00856

 VERSUS                                            JUDGE ROBERT R.
                                                   SUMMERHAYS

 CIRCLE K STORES INC                               MAGISTRATE JUDGE HANNA

                              MEMORANDUM RULING

         Before the Court is Plaintiff’s Motion for Protective Order regarding

 Defendant’s Records Deposition of Plaintiff’s Testifying Expert, Jason English, P.E.

 (“English”) (Rec. Doc. 34). Defendants opposed the Motion (Rec. Doc. 36).

 Considering the evidence, the law, and the arguments of the parties, and for the

 reasons fully explained below, the Motion is GRANTED in part and DENIED in

 part.

                                   Factual Background

         Plaintiff filed this suit in state court following a slip and fall accident a Circle

 K store. (Rec. Doc. 1-1). In July 2019, Defendants removed the case to this Court

 on the grounds of diversity. (Rec. Doc. 1).

         On November 9, 2020, Defendants served a Notice of Records Only

 Deposition on English Engineering, Inc./Jason T. English, M.S. CSP, P.E., with a

 response due by December 1, 2020, seeking English’s report, a copy of his entire
Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 2 of 6 PageID #: 275




 file related to Plaintiff, and other documents regarding his work with Plaintiff and/or

 Plaintiff’s counsel. (Rec. Doc. 34-2). Plaintiff filed the Motion for Protective Order

 at issue, arguing that the records deposition is premature and overly broad. The Court

 relieved English of the obligation to respond to the Notice until further order from

 the Court. (Rec. Doc. 35).

                                   Applicable Law

       F.R.C.P. Rule 26(a)(2) governs disclosure of expert materials:

       (A) In General. In addition to the disclosures required by Rule 26(a)(1),
       a party must disclose to the other parties the identity of any witness it
       may use at trial to present evidence under Federal Rule of Evidence
       702, 703, or 705.

       (B) Witnesses Who Must Provide a Written Report. Unless otherwise
       stipulated or ordered by the court, this disclosure must be accompanied
       by a written report--prepared and signed by the witness--if the witness
       is one retained or specially employed to provide expert testimony in the
       case or one whose duties as the party's employee regularly involve
       giving expert testimony. The report must contain:

       (i) a complete statement of all opinions the witness will express and the
       basis and reasons for them;
       (ii) the facts or data considered by the witness in forming them;
       (iii) any exhibits that will be used to summarize or support them;
       (iv) the witness's qualifications, including a list of all publications
       authored in the previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the
       witness testified as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and
       testimony in the case.
       (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise
       stipulated or ordered by the court, if the witness is not required to
       provide a written report, this disclosure must state:


                                           2
Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 3 of 6 PageID #: 276




       (i) the subject matter on which the witness is expected to present
       evidence under Federal Rule of Evidence 702, 703, or 705; and
       (ii) a summary of the facts and opinions to which the witness is
       expected to testify.

       Expert disclosures must be made “at the times and in the sequence that the

 court orders.” F.R.C.P. Rule 26(a)(2)(D). F.R.C.P. 45 also applies to discovery

 requests directed to third parties, including expert witnesses. Although, under Rule

 45, a party generally lacks standing to challenge a discovery subpoena directed to

 third parties, any party may object to a discovery request when the party shows “its

 own interest is jeopardized” by the subject discovery. 9A Charles Alan Wright &

 Arthur A. Miller, Federal Practice and Procedure § 2305 (3d ed); Garcia v. Prof’l.

 Contract Services, Inc., 2017 WL 187577 (W.D. Tex. Jan. 17, 2017); Bounds v.

 Capital Area Family Violence Intervention Ctr., Inc., 314 F.R.D. 214 (M.D. La.

 2016).

       The movant seeking a protective order from the court under F.R.C.P. 26, as

 here, must demonstrate that “good cause” for the relief exists. F.R.C.P. 26(c)(1).

 Good cause is shown when the movant fulfills the requisite burden to show “‘the

 necessity of its issuance, which contemplates a particular and specific demonstration

 of fact as distinguished from stereotyped and conclusory statements.’” Bounds, 314

 F.R.D. at 218 quoting In re Terra Int’l., Inc., 134 F.3d 302, 306 (5th Cir. 1998),

 quoting United States v. Garrett, 571 F.2d 1323, 1326 n. 3 (5th Cir. 1978). As


                                          3
Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 4 of 6 PageID #: 277




 dictated by Rule 26, the movant must show that the relief is necessary to prevent

 “annoyance, embarrassment, oppression, or undue burden and expense.”

                                           Analysis

       The Court’s Scheduling Order establishes “case-specific deadlines [] set in

 accordance with Fed. R. Civ. P. 16(b).” (Rec. Doc. 33). The deadline for disclosure

 of Plaintiff’s expert information/reports is August 24, 2021. (Id.). Plaintiff contends

 that Defendants’ notice of records deposition, which seeks disclosure of Plaintiff’s

 expert’s report materials, is premature because it seeks responsive documents

 months before the deadline. Defendants counter that the scheduling order cannot be

 interpreted to allow expert disclosure only on the date of the deadline and no sooner.

 Neither party cites any jurisprudence in support of their position.

       The Court interprets the scheduling order as an order establishing pre-trial

 deadlines. Black’s Law Dictionary defines “deadline” as “a cutoff date for taking

 some action.” Black's Law Dictionary (11th ed. 2019). This implies that the deadline

 is the last, but not necessarily the only, day for taking action. Indeed, as Defendants

 point out, to interpret otherwise would be to set a single date on which all discovery

 must be completed and all motions must be filed. The Court has never condemned

 early compliance with deadlines.

       A district court has significant discretion in determining whether to grant a

 protective order. Harris v. Amoco Prod. Co., 768 F.2d 669, 684 (5th Cir. 1985). If

                                           4
Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 5 of 6 PageID #: 278




 the court denies a motion for protective order, it may simultaneously order that the

 movant or other appropriate party provide or permit discovery. F.R.C.P 26(c).

       Plaintiff as movant in this matter fails to show that the production of English’s

 expert report and all discoverable supporting documentation would subject her to

 “annoyance, embarrassment, oppression, or undue burden and expense” such as is

 prohibited by F.R.C.P. 26. In fact, Plaintiff fails to allege the threat of these harms,

 arguing instead that she should be permitted to withhold the report and attendant

 materials until the deadline set forth in the Court’s scheduling order on the basis of

 principle. Absent specific factual allegations demonstrating Defendant’s discovery

 request would result in a violation of F.R.C.P. 26, the Court declines to stifle

 discovery that is otherwise readily producible and would, in our view, lead to

 increased annoyance, cost and decreased efficiency if withheld arbitrarily.

 Moreover, the Court notes that, to the extent Plaintiff’s counsel is relying upon

 portions of the report and associated materials in depositions now underway, such

 practice further diminishes any claim of undue hardship, inconvenience or prejudice

 under the applicable rule. Finally, the Court is satisfied with the response of

 Defendant clarifying that it does not seek materials excluded from discovery under

 F.R.C.P. 26(a)(2)(B) as it evidences an understanding that the “entire file” is an

 overly-broad request and refines the request to discoverable items only.




                                            5
Case 6:19-cv-00856-RRS-PJH Document 39 Filed 01/13/21 Page 6 of 6 PageID #: 279




                                    Conclusion

         For the reasons discussed herein, the Motion is DENIED in part as to the

 expert report of Jason English and all related materials allowed under F.R.C.P. 26

 and GRANTED in part as to any privileged materials excluded from discovery under

 the same rule.

         THUS DONE in Chambers, Lafayette, Louisiana on this 13th day of January,

 2020.

                                      ______________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                         6
